                 Case 18-12794-KG             Doc 234       Filed 01/24/19        Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

In re:                                               )        Chapter 11
                                                     )
CHECKOUT HOLDING CORP., et al.,1                     )        Case No. 18-12794 (KG)
                                                     )        Jointly Administered
                 Debtors.                            )        Re: D.I. 11

                  OBJECTION OF DOLE PACKAGED FOODS, LLC TO
                    JOINT PREPACKAGED CHAPTER 11 PLAN OF
              CHECKOUT HOLDING CORP. AND ITS AFFILIATED DEBTORS

         Dole Packaged Foods, LLC (“Dole”), by and through its undersigned counsel, hereby

submits this objection (the “Objection”) to the Joint Prepackaged Chapter 11 Plan of Checkout

Holding Corp. and its Affiliated Debtors (the “Plan”), (D.I. 11).

                                                 Background

         1.      Pre-Petition, Dole and debtor Catalina Marketing Corporation became parties to

that certain Catalina Marketing Manufacture Agreement dated Feb. 2, 2015 (as amended, the

“MMA”2), pursuant to which Dole currently spends more than $5M annually with the Debtors. It

is Dole’s understanding that at least a portion of the MMA relates to “Advanced Payment

Campaign Obligations,” as that term is defined in the first day Motion of Debtors Pursuant to 11

U.S.C. §§ 105(a) and 363(b) for Interim and Final Authority to (I) Maintain and Administer

Prepetition Customer Programs and (II) Pay and Honor Related Prepetition Obligations, [D.I. 7].




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Catalina Marketing Corporation (9007); Catalina Marketing Procurement, LLC (9333); Catalina
Marketing Technology Solutions, Inc. (8728); Catalina Marketing Worldwide, LLC (9687); CellFire Inc. (5599);
Checkout Holding Corp. (4651); Modiv Media, Inc. (3507); PDM Group Holdings Corporation; PDM Holdings
Corporation; PDM Intermediate Holdings A Corporation; and PDM Intermediate Holdings B Corporation. The
Debtors’ principal officers are located at 200 Carillon Parkway, St. Petersburg, FL 33716.
2
  A copy of the MMA is available upon written request to Dole’s undersigned counsel, subject potentially to
redaction and/or execution of a non-disclosure agreement satisfactory to Dole.
               Case 18-12794-KG          Doc 234         Filed 01/24/19   Page 2 of 8



         2.    Presently, the pre-paid balance in Dole’s favor is approximately $29,713, which

Dole anticipates will be earned out by March 2019.

                                  The Objection; Basis Therefore

         3.    Dole objects to certain provisions of the Plan relating to releases, exculpation,

injunctions pertaining thereto, and recoupment, each as demarked via the underlining set forth

below:

         4.    The Plan provides, in relevant part, as follows:

               Exculpated Parties means collectively, and in each case in their
               capacities as such during the Chapter 11 Cases: (i) the Debtors, (ii)
               the Reorganized Debtors, and (iii) with respect to each of the
               foregoing entities, such entities’ subsidiaries, affiliates, current and
               former officer and directors, principals, shareholders, members,
               partners, managers, employees, agents, advisory board members,
               financial advisors, attorneys, accountants, investment bankers,
               consultants, representatives, and all other retained estate
               professionals.

Plan, at Art. I, ¶ 1.1, p. 7 (emphasis supplied).

               Released Parties means, collectively, and in each case in their
               capacities as such: (i) the Debtors and the Reorganized Debtors; (ii)
               the Debtors’ non-Debtor affiliates; (iii) the Berkshire Funds; (iv) the
               Restructuring Support Parties; (v) JPM; (vi)the Second Lien Agent;
               and (vii) the DIP Facility lenders; and with respect to each of the
               foregoing entities and their affiliates, their predecessors, successors,
               assigns, subsidiaries, affiliates, managed accounts and funds,
               current and former officers and directors, principals, stockholders,
               shareholders, members, partners, managers, employees,
               subcontractors, agents, advisory board members, financial advisors,
               attorneys, accountants, investment bankers, consultants,
               representatives, management companies, fund advisors, and other
               professionals, and such entities’ respective heirs, executors, estates,
               servants, and nominees.

Plan, at Art. I, ¶ 1.1, p. 11 (emphasis supplied).

               (b)     Releases by Holders of Claims and Interests. As of the
               Effective Date, except for the rights and remedies that remain in
               effect from and after the Effective Date to enforce this Plan and the

                                                     2
Case 18-12794-KG         Doc 234       Filed 01/24/19     Page 3 of 8



Plan Documents, for good and valuable consideration, the adequacy
of which is hereby confirmed, including, without limitation, the
service of and contribution of the Released Parties to facilitate the
reorganization of the Debtors and the implementation of the
Restructuring, the Released Parties are deemed forever released and
discharged by the (i) the holders of all Claims and Interests who vote
to accept this Plan, (ii) holders of Claims or interests that are
Unimpaired under this Plan, where the applicable Claims and
Interests have been fully paid or otherwise satisfied in accordance
with this Plan, (iii) holders of Claims or Interests whose vote to
accept or reject this Plan was solicited but who voted to reject this
Plan but did not opt out of granting the releases set forth herein, (v)
the Restructuring Support Parties, (vi) the First Lien Agent, (vii) the
Second Lien Agent, (viii) the DIP Facility Agent, and (ix) the DIP
Facility Lenders, from any and all claims, interests, obligations,
suits, judgments, damages, demands, debts, rights, Causes of
Action, losses, remedies, and liabilities whatsoever, including any
derivative claims, asserted or assertable on behalf of the Debtors,
whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, that such holders or
their affiliates would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the holder
of any Claim or Interest or other entity, based on or relating to, or in
any manner arising from, in whole or in part, the Debtors, the
Chapter 11 Cases, the purchase, sale, or rescission of the purchase
or sale of any Security of the Debtors or the Reorganized Debtors,
the subject matter of, or the transactions or events giving rise to, any
Claim or Interest that is treated in this Plan, the business or
contractual arrangements between any Debtor and any Released
Party, the Restructuring Transactions, the DIP Facility, the
Amended and Restated First Lien Credit Facility, the negotiation,
formulation, or preparation of the Disclosure Statement, the
Restructuring Support Agreement and any exhibits or documents
relating thereto, this Plan and related agreements, instruments, and
other documents (including the Plan Documents), the solicitation of
votes with respect to this Plan, any other act or omission, or any
other relief obtained by the Debtors in the Chapter 11 Case, other
than Claims or Causes of Action arising out of or related to any act
or omission of a Released Party that is a criminal act or constitutes
intentional fraud, gross negligence, or willful misconduct; provided,
that solely for purposes of this section 10.7(b), the Berkshire Funds
shall be excluded from the definition of Released Party if they have
not executed the Restructuring Support Agreement on or before the
deadline established in the Plan for filing the Plan Supplement and
become a consenting Sponsor.



                                   3
               Case 18-12794-KG         Doc 234       Filed 01/24/19     Page 4 of 8



Plan, at Art. X, ¶ 10.7(b), p. 47 (emphasis supplied).

               10.8    Exculpation.

               To the extent permitted by applicable law, no Exculpated Party shall
               have or incur, and each Exculpated Party is hereby released and
               exculpated from, any Claim, Interest, obligation, suit, judgment,
               damage, demand, debt, right, Cause of Action, loss, remedy, or
               liability for any claim in connection with or arising out of the
               administration of the Chapter 11 Cases; the negotiations and pursuit
               of the DIP Facility, the Amended and Restated First Lien Credit
               Facility, the Management Incentive Plan, the Disclosure Statement,
               the Restructuring Support Agreement, the Restructuring
               Transactions, and this Plan (including the Plan Documents), or the
               solicitation of votes for, or confirmation of, this Plan; the funding of
               this Plan, the occurrence of the Effective Date; the administration of
               this Plan or the property to be distributed under this Plan; the
               issuance of Securities under or in connection with this Plan; or the
               transactions in furtherance of any of the foregoing; except for
               intentional fraud, gross negligence, or willful misconduct, but in all
               respects such entities shall be entitled to reasonably reply upon the
               advice of counsel with respect to their duties and responsibilities
               pursuant to this Plan. The Exculpated Parties and each of their
               respective affiliates, agents, directors, officers, employees, advisors,
               and attorneys have acted in compliance with the applicable
               provisions of the Bankruptcy Code with regard to the solicitation
               and distribution of Securities pursuant to this Plan and, therefore,
               are not, and on account of such distributions shall not be, liable at
               any time for the violation of any applicable law, rule, or regulation
               governing the solicitation of acceptances or rejections of this Plan
               or such distributions made pursuant to this Plan, including the
               issuance of Securities thereunder. This exculpation shall be in
               addition to, and not in limitation of, all other releases, indemnities,
               exculpations, and any other applicable law or rules protecting such
               Exculpated Parties from Liability.

Plan, at Art. X, ¶ 10.8, p. 47 (emphasis supplied).

               10.9 Injunction Related to Releases and Exculpation. From and
               after the Effective Date, all entities are permanently enjoined from
               commencing or continuing in any matter, any suit, action, or other
               proceeding, on account of or respecting any Claim, demand,
               liability, obligation, debt, right, Cause of Action, Interest, or remedy
               released or to be released pursuant to this Plan or the Confirmation
               Order.



                                                  4
               Case 18-12794-KG         Doc 234        Filed 01/24/19   Page 5 of 8



Plan, at Art. X, ¶ 10.9, p. 48 (emphasis supplied).

               10.14 Recoupment.

               In no event shall any holder of a Claim be entitled to recoup such
               Claim against any Claim, right, or Cause of Action of the Debtors
               or the Reorganized Debtors, as applicable, unless such holder
               actually has performed such recoupment and provided notice thereof
               in writing to the Debtors on or before the Confirmation Date,
               notwithstanding any indication in any Proof of Claim or otherwise
               that such holder asserts, has, or intends to preserve any right of
               recoupment.

Plan, at Art. X, ¶ 10.14, p. 49 (emphasis supplied).

       5.      Each of the objectionable provisions demarked above shall be addressed seriatim,

as follows:

   A. Exculpated Parties. The Plan contains no explanation supporting the Debtors’ attempt to

       define the term “Exculpated Parties” to include such entities’ subsidiaries, affiliates, or

       shareholders. These entities are not specifically identified by name in the Plan. Dole is

       unaware who these entities are and why they should be entitled to exculpation. This

       definition is overbroad in scope and should be revised in accordance herewith.

   B. Released Parties. The Plan contains no explanation supporting the Debtors’ attempt to

       define the term “Released Parties” to include the Debtors’ non-Debtor affiliates, and

       additionally, to include their, as well as any other named releasee’s, predecessors,

       successors, assigns, subsidiaries, affiliates, stockholders, shareholders, subcontractors,

       management companies, and such entities’ respective heirs, executors, estates, servants,

       and nominees. These entities are not specifically identified by name in the Plan. Dole is

       unaware who these entities are and why they should be entitled to release, especially as the

       definition relates to the Debtors’ non-Debtor affiliates, as well as their affiliates. This

       definition is overbroad in scope and should be revised in accordance herewith.

                                                 5
           Case 18-12794-KG         Doc 234      Filed 01/24/19     Page 6 of 8



C. Releases by Holders of Claims and Interests. The Plan fails to define the term “applicable”

   as it relates to Claims that have been fully paid or otherwise satisfied in accordance with

   the Plan, which holders of Claims are to be deemed to have released. Moreover, such

   applicable Claims purportedly include all that, “are held by Holders of Claims, that such

   holders or their affiliates would have been legally entitled to assert in their own right

   (whether individually or collectively) or on behalf of the holder of any Claim or Interest or

   other entity, based on or relating to, or in any manner arising from, in whole or in part, the

   Debtors, … [or] the business or contractual arrangements between any Debtor and any

   Released Party … [or] any other act or omission….” The Debtors offer no explanation

   why this section should provide that the affiliates of Holders of Claims should be deemed

   to have granted releases. The provisions of this section are overbroad in scope and should

   be revised in accordance herewith.

   Furthermore, this section of the Plan references an apparent ability to “opt-out” of granting

   the releases contained in the Plan, but no such opportunity was provided to Dole. This

   circumstance is unfair and inappropriate.

D. Exculpation. This section seeks to grant certain releases to the Exculpated Parties even

   though the definitions of Exculpated Parties and Released Parties are not the same. To the

   extent that the Court adjusts either or both of these definitions -- as Dole has requested

   above -- the operation of this section as presently worded could unwind the relief Dole is

   seeking.   Likewise, while the definition of Exculpated Parties already includes --

   inappropriately in Dole’s view -- such entities’ affiliates, this section independently seeks

   to apply the releases and exculpations it contemplates to the Excluded Parties’ affiliates.

   Again, Dole is unaware who these entities are and why they should be entitled to release



                                             6
           Case 18-12794-KG         Doc 234       Filed 01/24/19     Page 7 of 8



   or exculpation, especially as the operation of the section pulls within its ambit the affiliates

   of the affiliates of the Debtors’ non-Debtor affiliates. Indeed, this section further states

   that the exculpations it contemplates, “shall be in addition to, and not in limitation of, all

   other releases, indemnities, exculpations, and any other applicable law or rules protecting

   such Exculpated Parties from Liability.” In particular, but without apparent limitation,

   such releases and exculpations are intended to apply to, “the transactions in furtherance of

   any of the foregoing,”       i.e., “any claim in connection with or arising out of the

   administration of the Chapter 11 Cases; the negotiations and pursuit of the DIP Facility,

   the Amended and Restated First Lien Credit Facility, the Management Incentive Plan, the

   Disclosure Statement, the Restructuring Support Agreement, the Restructuring

   Transactions, and this Plan (including the Plan Documents), or the solicitation of votes for,

   or confirmation of, this Plan; the funding of this Plan, the occurrence of the Effective Date;

   the administration of this Plan or the property to be distributed under this Plan; the issuance

   of Securities under or in connection with this Plan.” This language is overbroad and could

   work an inconsistency in the event the relief Dole is requesting is granted as to the

   definitional terms but not the related operative sections.

E. Injunction Related to Releases and Exculpation. This section seeks to enjoin “all entities”

   from pursuing “any remedy released or to be released under the Plan.” Given the Plan’s

   application of the word “affiliates” not only to the Holders of Claims, but also to the

   Debtors; the Reorganized Debtors; the Debtors’ non-Debtor Affiliates; the Berkshire

   Funds; the Restructuring Support Parties; JPM; the Second Lien Agent; the DIP Facility

   lenders; and with respect to each of the foregoing entities and their affiliates, their

   predecessors, successors, assigns, subsidiaries, affiliates, managed accounts and funds,



                                              7
              Case 18-12794-KG         Doc 234      Filed 01/24/19     Page 8 of 8



       current and former officers and directors, principals, stockholders, shareholders, members,

       partners, managers, employees, subcontractors, agents, advisory board members, financial

       advisors, attorneys, accountants, investment bankers, consultants, representatives,

       management companies, fund advisors, and other professionals, and such entities’

       respective heirs, executors, estates, servants, and nominees, the operation of this pithy 55-

       word injunction risks overreach.

   F. Recoupment. Finally, the Debtors offer no explanation as to why Holders of Claims should

       be prohibited from asserting any right of recoupment not actually taken on or before the

       Confirmation Date, even where the intention to preserve such right has already been

       asserted. This is especially true where, as here, the resolution of Disputed Claims is

       contemplated to take place in the ordinary course of business as between the parties. This

       provision is inappropriate and should be excised.

                                           Conclusion

       WHEREFORE, Dole Packaged Foods, LLC respectfully requests that the Court (i) deny

confirmation of the Joint Prepackaged Chapter 11 Plan of Checkout Holding Corp. and its

Affiliated Debtors unless and until the Plan and/or Order granting confirmation thereof is revised

so as to be consistent herewith, and (ii) grant to Dole such other and further relief as the Court

deems just and proper.

Date: January 24, 2019                       SULLIVAN · HAZELTINE · ALLINSON LLC
      Wilmington, DE
                                             /s/ E.E. Allinson III
                                             Elihu E. Allinson III (No. 3476)
                                             901 North Market Street, Suite 1300
                                             Wilmington, DE 19801
                                             Tel: (302) 428-8191
                                             Fax: (302) 428-8195

                                             Attorneys for Dole Packaged Foods, LLC

                                                8
